Citation Nr: 1449442	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) compensation, to in turn establish service connection for hypertension and/or cerebellum artery rupture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant had service in the Georgia Air National Guard from September 1990 to July 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative  decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2013 for further development.


FINDINGS OF FACT
 
1.  The appellant had service in the Georgia Air National Guard from September 1990 to July 2003.  

2.  No period of active duty, active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) is alleged or shown.  


CONCLUSION OF LAW

Basic eligibility for Department of Veterans Affairs (VA) compensation, to include service connection for hypertension and/or cerebellum artery rupture, is not established.  38 U.S.C.A. §§ 101, 106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(d), 3.6 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her hypertension was incurred or aggravated during her Georgia Air National Guard service.  She stated that hypertension was diagnosed during a drill weekend in 1999.  She reportedly suffered a cerebellum artery rupture secondary to hypertension in May 2000.  

The RO has denied the appellant's claim on the basis that she had no qualifying service.  

Only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Service connection may be granted when the Veteran has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the Veteran's own willful misconduct. 38 U.S.C.A. §§ 1110, 1131 (2014).  A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).

The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, to include acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. Id.

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se, do not apply to periods of ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces). 

The appellant has not alleged, and the evidence does not show, that she served on Federal active duty or on active duty for training.  She was asked in her July 2007 VA Form 21-526 to delineate any active duty or federalized service, and she provided no information signifying that she had any such service.  Record development similarly has been negative for any evidence that she served on active duty or had active duty for training.  Her National Guard Bureau report of separation issued by the National Guard of Georgia indicates that she had no prior active Federal service.  

Furthermore, the disease of hypertension for which service connection is sought is not service-connectable based on inactive duty training.  While she has shown cerebellum artery rupture, which is arguably a type of cerebrovascular accident, she is not shown to have had any ACDUTRA at the time of that incident (May 2000) so as to allow service connection under 38 U.S.C.A. § 101((24)(C)(ii) (West 2002). 

Accordingly, the Board finds that the appellant's status as a veteran is not established.  VA has attempted to ascertain whether or not the appellant was on active duty or ACDUTRA when she her hypertension and when her later cerebellum artery rupture occurred.  However no such service has been verified, and once again, the appellant has not claimed any such service.    

As such, her hypertension and/or cerebellum artery rupture are not shown to have occurred during a period of qualifying service, and status as a veteran is not demonstrated.  See 38 U.S.C.A. § 101(22)(d), (23)(c) ; 38 C.F.R. § 3.6(c)(4), (d)(3).  The Board therefore finds that the claim must be denied. 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, in October 2007, the appellant was sent a VCAA notice.  Additionally, there were a number of attempts by the RO to have her indicate whether she served on active duty or ACDUTRA, and to have the service department provide any evidence of active duty or ACDUTRA, even though it was not claimed.  However, and in any event, when the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  Here, VCAA notice, although provided, is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.  Any failure of the RO to comply with the August 2013 Board remand is nonprejudicial and is excused.  The law does not require useless acts.  Soyini v. Derwinski, 1 Vet. App. 541 (1991).


ORDER

Entitlement to basic eligibility for VA compensation, to in turn establish service connection for hypertension and/or cerebellum artery rupture, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


